                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     MYA MEADOW MASON-BYERS,                              Case No. 19-cv-08405-RMI
                                   9                     Plaintiff,
                                                                                              ORDER
                                  10              v.
                                                                                              Re: Dkt. No. 9
                                  11     UKIAH UNIFIED SCHOOL DISTRICT, et
                                         al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           On January 31, 2020, Plaintiff filed a Consent to Magistrate Judge Jurisdiction form (dkt.

                                  15   9). On the second page of the filing, Plaintiff asks whether an attorney will be assigned to her

                                  16   because she “could use guidance with the filings and basic court process.” See id. at 2. In addition,

                                  17   Plaintiff states that due to her rural location she may ask the undersigned for permission to e-file.

                                  18   Id. While not technically brought as motions, the court liberally construes Plaintiff’s statements as

                                  19   a request for the appointment of counsel and for permission to e-file.

                                  20           Generally, there is no constitutional right to counsel in a civil case. See Lassiter v. Dep’t of

                                  21   Soc. Servs. of Durham Cty., N.C., 452 U.S. 18, 101 S.Ct. 2153 (1981). The court may ask counsel

                                  22   to represent an indigent litigant under 28 U.S.C. § 1915 only in “exceptional circumstances,” the

                                  23   determination of which requires an evaluation of both (1) the likelihood of success on the merits,

                                  24   and (2) the ability of the plaintiff to articulate her claims pro se in light of the complexity of the

                                  25   legal issues involved. See id. at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

                                  26   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). Both factors must be viewed together

                                  27   before reaching a decision on a request for counsel under § 1915. See id.

                                  28           At this time, the court does not find that exceptional circumstances exist which would
                                   1   warrant seeking volunteer counsel to accept a pro bono appointment. Without passing judgment as

                                   2   to the likelihood of success of Plaintiff’s claims, the court finds that Plaintiff has been able to

                                   3   articulate her claims adequately considering the complexity of the issues involved. See Agyeman

                                   4   v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). Furthermore, Plaintiff’s request is for

                                   5   assistance related to guidance with filings and help with understanding basic court processes. It is

                                   6   likely that Plaintiff could receive assistance in those areas from the Legal Help Center, which is a

                                   7   free service offered by the Justice & Diversity Center of the Bar Association of San Francisco that

                                   8   provides information and limited-scope legal assistance to pro se litigants in civil cases. More

                                   9   information about the Center can be found at this website address:

                                  10   https://www.cand.uscourts.gov/about/court-programs/legal-help-desks/. In addition, the court

                                  11   would point Plaintiff to the court’s Pro Se Handbook, 2020 Edition, which can be found at this

                                  12   website address: https://www.cand.uscourts.gov/pro-se-litigants/, along with other helpful
Northern District of California
 United States District Court




                                  13   information.

                                  14          As to the request for permission to e-file, the court will instruct Plaintiff to make that

                                  15   request formally and will attach the court’s sample motion form to the end of this Order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 3, 2020

                                  18
                                  19
                                                                                                      ROBERT M. ILLMAN
                                  20                                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
                                                                                                                                 SAVE
                                      UNITED STATES DISTRICT COURT
                                         Northern District of California
                                            PRO SE ECF REGISTRATION
All cases in the Northern District of California are included in the Electronic Case Filing (ECF) Program. If
your application to participate in the ECF Program is granted, all documents that you file must be submitted
electronically. Do not submit this form unless the Judge has granted your motion for permission to e-file.
By signing and submitting to the court a request for an ECF User ID and Password, you consent to entry of your
e-mail address into the court’s electronic service registry for electronic service on you of all e-filed papers
pursuant to Rules 5(d)(3) and 77(d) of the Federal Rules of Civil Procedure.
For more information, please see the Local Rules and General Orders available at: www.cand.uscourts.gov.
To obtain a login and password for access to the ECF system,
     1. Fill out this form completely on your computer, save it, and email it to:
        ECFREG@cand.uscourts.gov.
        AND
     2. Print out this form, sign it and keep the original for your records.
Last Name:
First Name:
Middle Name:
Suffix (Jr., Sr., Esq., etc.):                                                                                           (Optional)

Company Name:                                                                                                            (Optional)

Address 1:
Address 2:
City:
State (2-letter abbreviation):                                         Zip :
Telephone (with area code):
E-mail address (for service of electronically filed papers):
Login (must be Last Name PLUS 2 letters AND 2 numbers):                                                                  Example:smithxy45
                          Your “Keys” are used to identify you to our support personnel should you lose your password.
                                        Example: Q: “What is my dog’s favorite food?” A: “Lasagna”

Key Question :
Key Answer :
Case Number                                                    Date of Order Granting E-
(REQUIRED):                                                    Filing (REQUIRED):
Case Name :
Signature:                                                                                            Date:
To affirm that you have signed this form, type /s/ in the signature blank above. This “conformed signature”
on the electronic copy carries the weight of a real signature. Sign the original and keep it for your records.
We will confirm your registration and send your ECF password via email within three business days of our
receipt of your application via email.


FEBRUARY 2012
